     Case 2:19-cv-02083-MCE-KJN Document 21 Filed 07/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN LAKE,                                        No. 2:19-cv-2083 KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    J. WEISS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On April 6, 2020, the district court adopted

18   the undersigned recommendation that plaintiff’s motion for injunctive relief be denied, and

19   plaintiff was ordered to file a complaint within sixty days. Subsequently, plaintiff filed another

20   motion for preliminary injunction but has not yet filed a complaint in this action.

21          Plaintiff’s rambling motion suffers from the same defects as his prior motion, including

22   his repeated request for the return of personal property, and wholly fails to address the standards

23   provided in the court’s findings and recommendations (ECF No. 17). Plaintiff’s motion is denied

24   without prejudice.

25          Plaintiff filed his first motion on October 17, 2019, yet he has not filed a complaint.

26   Plaintiff is cautioned that an action is not commenced until a complaint is filed. Fed. R. Civ. P. 3.

27   Plaintiff must file a complaint, on the court’s form, that identifies the names of defendants and the

28   constitutional violations he alleges he suffered in order for this court to determine whether it has
     Case 2:19-cv-02083-MCE-KJN Document 21 Filed 07/14/20 Page 2 of 2

 1   jurisdiction. Therefore, plaintiff is granted one final extension of time in which to file his

 2   complaint. If he fails to do so, this action will be dismissed based on his failure to properly

 3   commence this action, as well as his repeated failures to follow court orders requiring him to file

 4   a complaint. Fed. R. Civ. P. 3, 41(b).

 5             Accordingly, IT IS HEREBY ORDERED that:

 6             1. Plaintiff’s motion (ECF No. 20) is denied without prejudice;

 7             2. Plaintiff is granted thirty days from the date of this order in which to file an amended

 8   complaint;

 9             3. The Clerk of the Court is directed to send plaintiff the form for filing a civil rights

10   complaint by a prisoner; and

11             4. Plaintiff is cautioned that failure to comply with this court order and file a complaint

12   will result in the dismissal of this action.

13   Dated: July 14, 2020
14

15
     /lake2083.36f
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
